Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-17-00003-CR

                                Richard HERNANDEZ,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

               From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015CR8929
                      Honorable Jefferson Moore, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED February 15, 2017.


                                            _________________________________
                                            Karen Angelini, Justice